           Case 1:09-cv-00021-SEH Document 276 Filed 08/08/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONT ANA
                              BILLINGS DIVISION
                                                                                       8/8/2019


 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                        No. CV 09-21-BLG-SEH

                             Plaintiffs,
                                                     ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, et al.,

                             Defendants.


       The Court conducted a hearing on Plaintiffs' demand for a jury trial on

August 8, 2019. 1

       Upon the record made in open court:

       All remaining issues in this case will be tried, if appropriate, to the Court

sitting without a jury. 2

       DA TED this A a y of August, 2019.



                                                United States District Judge

       1
           Doc. 159 at 32.
       2
        Defendants' Motion for Summary Judgment heard on July 2, 2019, remains under
advisement.
